I agree to the conclusion that the writ of mandamus should be quashed because I do not think that under our decisions the mere error of the judge in refusing to adjudge interest, is correctible by mandamus. But I do not agree to the proposition that where a jury is without any degree of discretion to refuse to include interest in its computation of recoverable amounts (which is not an allowance but a mere computation) that the judge is without authority to adjudge recovery of interest, whether the verdict includes it or not. In the present case it seems to me that it was clearly within the province of the judge to enter the judgment that the law required to be entered on the pleadings, after the only issues of fact were settled by the verdict in plaintiff's favor without qualification.